RETIREMENT BENEFITS FOR JUDGES In computing the retirement compensation for judges or justices under the Uniform Retirement System for Justices and Judges you should first compute four and one-half percent (4 1/2%) of the monthly salary received when the retirant last served as a justice or judge times the total number of years of service. Second, you then compare that figure with the figure found by multiplying seventy-five percent (75%) times the monthly salary rate of the position of the judge or justice as authorized for the month of June, 1971. If the first figure does not exceed the second, this will be the monthly retirement compensation. If the first figure exceeds the second, it must be reduced to the second figure.  The Attorney General is in receipt of your letter of September 11, 1974, wherein you ask essentially the following question: How are the retirement compensation benefits to be computed under the Uniform Retirement System for Justices and Judges pursuant to 20 Ohio St. 1104 [20-1104] (1971)? Your question has arisen because of an amendment to the above cited statute in 1971. Prior to 1971 Section 1104 was last amended in 1969 and at that time read as follows: "Each retired justice or judge who is a member of The Uniform Retirement System for Justices and Judges shall be entitled to receive as retirement compensation, until changed by the Legislature, an annual amount, each monthly payment of which shall be in an amount equal to four and one-half percent (4 1/2%) of the monthly salary he was receiving when he last served as a justice or judge, multiplied by the number of total years of service as a justice or judge of a court of record, not to exceed seventy-five percent (75%) of said former salary, payable monthly out of the State Judicial Retirement Fund by warrants drawn by the State Budget Officer on the State Treasurer and against said fund upon the filing in his office of proper vouchers executed by the chairman or the executive secretary of the board of trustees of the Public Employees Retirement System; provided that any justice or judge who on January 12, 1969, was serving as a State Supernumerary Judge shall continue receiving his retirement compensation from the appropriations made to the Supreme Court of Oklahoma until the end of the fiscal year beginning July 1, 1969." This section as last amended in 1971 now reads as follows: "Each retired justice or judge who is a member of The Uniform Retirement System for Justices and Judges shall be entitled to receive as retirement compensation, until changed by the Legislature, an annual amount, each monthly payment of which shall be in an amount equal to four and one-half percent (4 1/2%) of the monthly salary he was receiving when he last served as a justice or judge, multiplied by the number of total years of service as a justice or judge of a court of record, not to exceed seventy-five percent (75%) of said former salary, payable monthly out of the State Judicial Retirement Fund by warrants drawn by the State Budget Officer on the State Treasurer and against said fund upon the filing in his office of proper vouchers executed by the Chairman or the Executive Secretary of the Board of Trustees of the Public Employees Retirement System. However, it is specifically provided that no justice or judge shall be paid any retirement compensation in excess of seventy-five percent (75%) of the monthly statutory salary rate of the position, as authorized for the month of June, 1971. Except that a justice or judge retired under the provisions of Section 1105 of this title shall continue to receive retirement compensation as provided therein." (Emphasis added) Both in the 1969 and 1971 versions of Section 1104 the formula for computing the retirement benefit is set forth as follows: " . . . Four and one-half percent (4 1/2%) of the monthly salary he was receiving when he last served as a justice or judge, multiplied by the number of total years of service as a justice or judge of a court of record, not to exceed seventy-five percent (75%) of said former salary, . . ." The pertinent portions of the amendment to Section 20 Ohio St. 1104 [20-1104] in 1971 which amendment was passed with the emergency clause making the effective date of the amended Section 1104 as June 24, 1971, is that part emphasized in the quotation above. This sentence was added to Section 1104 and in effect sets a new maximum retirement benefit to no more than seventy-five percent (75%) of the monthly statutory salary rate of the position as authorized for the month of June, 1971. Thus, the Legislature, perhaps considering the new judicial salary increases granted by them in 1971, placed a further limitation on retiring judges or justices in addition to the previous limitation of seventy-five percent (75%) of the former salary received which remains in said section. As a practical matter all justices or judges retiring after June, 1971, will be thus limited to this maximum of seventy-five percent (75%) of the salary for the position reflected by that authorized for June, 1971. The basic formula remains unchanged and the amendment to Section 1104 merely places a new maximum benefit to be considered after the formula has been applied.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: In computing the retirement compensation for judges or justices under the Uniform Retirement System for Justices and Judges you should first compute four and one-half percent (4 1/2%) of the monthly salary received when the retirant last served as a justice or judge times the total number of years of service. Second, you then compare that figure with the figure found by multiplying seventy-five percent (75%) times the monthly salary rate of the position of the judge or justice as authorized for the month of June, 1971. If the first figure does not exceed the second, this will be the monthly retirement compensation. If the first figure exceeds the second, it must be reduced to the second figure.  (James H. Gray)